DETAILED ACTION
Status
This Office Action is responsive to claim amendments filed for No. 16/309,011 on June 14, 2021. Please note: Claims 7, 15 and 16 have been amended, and claims 1-6 and 18-20 have been cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 7-17, 21 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the cited prior art, either alone or in combination, explicitly teach or render obvious all of the limitations of the independent claims.

The closest prior art to claims 7, 15 and 16 is Yang et al. (US 20170147121 A1), hereinafter Yang, in view of Cho et al. (US 20140253502 A1), hereinafter Cho, and in further view of Lee et al. (US 20160195997 A1), hereinafter Lee, in further view of Bu (US 20020101172 A1), and further in view of Inukai et al. (US 20020125831 A1), hereinafter Inukai.

	Regarding Claim 7, please refer to the rejection of claim 7 over Yang in view of Cho, in further view of Lee, in further view of Bu, and in further view of Inukai as presented in the Final Office Action dated 04/15/2021.
	Regarding the amended limitations, Yang in view of Cho, in further view of Lee, in further view of Bu, and in further view of Inukai does not explicitly teach:
	the third transistor and the fourth transistor are configured to be turned on simultaneously under control of the control signal, and phase of the control signal received by the gate electrode of the third transistor is same as phase of the control signal received by the gate electrode of the fourth transistor.
	Bu, which is relied upon to teach the limitations directed to the third and fourth transistors, does not explicitly teach the third transistor and the fourth transistor are configured to be turned on simultaneously under 

	Applicant’s FIG. 1B illustrates the claimed touch display panel (FIG. 1B), comprising: a plurality of touch detection lines (14), a plurality of touch electrodes (11), a plurality of pixel units (12) (FIG. 1B), and an insulating layer (FIG. 2: 300), 
	wherein the plurality of touch electrodes is in one-to-one correspondence with the plurality of touch detection lines (See FIG. 1B);
	each of the plurality of touch electrodes is electrically coupled to a corresponding touch detection line of the plurality of touch detection lines through at least one connection hole (13) in the insulating layer (See FIG. 2, showing the claimed coupling);
	each of the plurality of pixel units comprises a light emitting device (FIG. 3A: 122);
	the plurality of touch electrodes is configured to implement a touch function during a touch phase (See FIG. 9: touch phase; See paragraph [0032]);
(See FIG. 9: display phase; See paragraph [0033]);
	each of the plurality of pixel units further comprises a driving circuit (FIG. 3A: 121), and the driving circuit is configured to drive the light emitting device to emit light during the display phase and to control the light emitting device not to emit light during the touch phase (See paragraph [0058]);
	the touch display panel further comprise a substrate (FIG. 1B and 2: 10), and the driving circuit comprises a first transistor (FIG. 3A: T1);
	the first transistor comprises:
	a gate electrode (24), on the substrate (See FIG. 2);
	a gate insulating layer (26), on a side of the gate electrode facing away from the substrate (See FIG. 2);
	an active layer (23), on a side of the gate insulating layer facing away from the substrate (See FIG. 2);
	a source electrode (22) and a drain electrode (21), on the side of the gate insulating layer facing away from the substrate and overlapping with the active layer (See FIG. 2);
	the drain electrode of the first transistor is electrically coupled with the light emitting device (See FIGS. 2 and 3A, showing the claimed coupling);
	the plurality of touch detection lines is on the side of the gate insulating layer facing away from the substrate (See FIG. 2, showing the claimed arrangement), 
	the touch display panel further comprising a first power supply terminal (FIG. 3A: V1), 
	the driving circuit further comprises a third transistor (FIG. 3A: T3), 
	a first electrode of the third transistor is electrically coupled to the first transistor, a second electrode of the third transistor is electrically coupled to the light emitting device, and the third transistor is configured to control the light emitting device to be coupled to or decoupled from the first transistor (See FIG. 3A, showing the claimed coupling of T3; See paragraph [0079]), 
	the touch display panel further comprises a plurality of compensation sense lines  (FIG. 1B and 2: 15), 
	the plurality of compensation sense lines is electrically coupled to the plurality of touch electrodes (See FIGS. 2 and 3A, showing the claimed coupling), correspondingly, 
(See paragraph [0091]), 
	the display panel further comprises a compensation circuit (17) and a second power supply terminal (V2) (See FIG. 3A), 
	the compensation circuit comprises a difference sub-circuit and an adjustment sub-circuit (See FIG. 3A, showing the sub-circuits), 
	the second power supply terminal is configured to output electrode voltage signals, and the electrode voltage signals are respectively transmitted to the plurality of touch electrodes through the plurality of touch detection lines (See paragraph [0064]), 
	the difference sub-circuit is configured to receive the light emission currents or the light emission voltages, and calculate differences between the light emission currents and a preset current of the light emitting device or differences between the light emission voltages and a preset voltage of the light emitting device (See paragraph [0098]), 
	the adjustment sub-circuit is configured to adjust the electrode voltage signals according to the differences (See paragraph [0098]), and
	each of the plurality of pixel units further comprises a fourth transistor (FIG. 3A: T4), a gate electrode of the fourth transistor and a gate electrode of the third transistor are configured to receive a same control signal (EM) (See FIG. 3A: T3 and T4 receive EM), a first electrode of the fourth transistor is configured to be connected to the difference sub-circuit, and a second electrode of the fourth transistor is configured to be connected to the compensation sense line (See FIG. 3A, showing the claimed connections), 
	the third transistor and the fourth transistor are configured to be turned on simultaneously under control of the control signal, and phase of the control signal received by the gate electrode of the third transistor is same as phase of the control signal received by the gate electrode of the fourth transistor (See paragraph [0103]).
	
	Claims 8-14, 21 and 22 depend on claim 7, and are therefore allowed for including the above discussed allowable subject matter.

Regarding Claim 15, please refer to the rejection of claim 15 over Yang in view of Cho, in further view of Lee, in further view of Bu, and in further view of Inukai as presented in the Final Office Action dated 04/15/2021.
	Claim 15 recites substantially the same limitations as claim 7, except claimed as an electronic device (See Applicant’s FIG. 7). Therefore, for substantially the same reasons discussed above, the prior art, as a whole, either alone or in combination, explicitly teach or render obvious the above discussed limitations in combination with all of the other limitations of the claim.

Regarding Claim 16, please refer to the rejection of claim 16 over Yang in view of Cho, in further view of Lee, in further view of Bu, and in further view of Inukai as presented in the Final Office Action dated 04/15/2021.
	Claim 16 recites substantially the same limitations as claim 7, except claimed as a method (See Applicant’s FIGS. 8 and 9). Therefore, for substantially the same reasons discussed above, the prior art, as a whole, either alone or in combination, explicitly teach or render obvious the above discussed limitations in combination with all of the other limitations of the claim.

	Claim 17 depends on claim 16, and are therefore allowed for including the above discussed allowable subject matter.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 06/14/2021 have been fully considered and are persuasive. Applicant argues (Remarks, pages 15-18) that the cited prior art does not teach the amended limitations of the independent claims. For the reasons discussed above, the Examiner agrees.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
(See FIG. 3: Q13 and Q14 controlled by SL2, but not turned on simultaneously).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin X Casarez whose telephone number is (571)270-5332.  The examiner can normally be reached on Monday-Friday: 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN X CASAREZ/Examiner, Art Unit 2692